DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 10 and 19, the recitation “thread-form terminates at a thread-termination surface formed thereon” renders the claim vague and indefinite because it is unclear where the thread-termination surface is formed.   Applicant’s disclosure describes the thread-termination surface to be formed on the shank.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Biedermann et al. (US 10335215 B2).
Biedermann et al. disclose a unitary bone screw 1 (Fig. 2) including: a tip or a trailing end 12, an opposite leading end (towards head portion13), a longitudinal or central axis extending through the trailing end and the leading end; a head portion 
	Regarding claims 2 and 11, helical thread including a first major diameter in a direction perpendicular to the central axis, the first major diameter being adjacent the thread-termination surface, the thread-termination surface extending inwardly to the shank from the first major diameter (see for e.g. Fig. 2).
Regarding claims 3 and 12, the thread-termination surface includes a first surface portion and a second surface portion, the first surface portion extending from the first major diameter to the second surface portion, and the second surface portion transitioning into the shank (see marked up Fig. 2 in this action).
Regarding claims 4, 13 and 20, the first surface portion includes a flattened surface portion, and the second surface portion includes a curved surface portion (see marked up Fig. 2 in this action).
 	Regarding claims 5 and 14, the thread form includes a face facing the head portion, and the face includes a relief cut adjacent the thread-termination surface (see marked up Fig. 2 in this action).
Regarding claims 6 and 15, the thread form includes a face facing the head portion, and at least a portion of the face is oriented at approximately 90° to the central axis of the bone screw.

Regarding claims 8 and 17, the crests of threads closer to the tip portion define a third major diameter that is less than the first major diameter and the second major diameter, respectively. 
Regarding claims 9 and 18, the head portion 13 includes a recess or tool-engaging depression 13a, and the bone screw is insertable into bone via rotational force applied thereto via the tool-engaging depression.


    PNG
    media_image1.png
    602
    773
    media_image1.png
    Greyscale




Response to Arguments
Applicant's arguments filed have been considered by the Examiner.  Applicant’s amendments overcome the rejections under 35 USC 112(b) made in the previous office action.  Applicant’s arguments with respect to the rejections of claims 1-20 under 35 U.S.C. 102(a)(2) as being anticipated by Biedermann et al. are not persuasive because Biedermann et al. disclose all elements of the claimed invention as discussed in this action.  Regarding the recitation “unitary,” the Biedermann et al. screw acts as a unit although it is made of several parts or units.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



February 2, 2022


/Anu Ramana/Primary Examiner, Art Unit 3775